IN THE INDIANA SUPREME COURT

WILLIAMS, Darnell,
            Petitioner,

      v.

STATE OF INDIANA,
           Respondent.
)
)
)
)
)
)
)
Supreme Court case no.
45S00-0306-SD-248

Lake Superior Court case no.
2CR-133-886-531

                   ORDER DENYING REHEARING IN CAPITAL CASE
                     AND RULING ON MISCELLANEOUS MATTERS

                                Introduction.

      Since being  convicted  of  murder  and  sentenced  to  death  on  the
unanimous  recommendation  of  a  jury,  Darnell  Williams  has  had   those
convictions and the sentence reviewed on the merits once by  a  state  trial
court in the first  post-conviction  proceeding,  twice  by  this  Court  on
appeal, and by all three  levels  of  the  federal  judiciary.   The  United
States Supreme Court has three times declined to hear the case.

      More recently, Williams  petitioned  for  relief  under  Indiana  Code
section 35-50-2-9(k) (Supp. 2003), which generally provides an avenue for  a
person sentenced to death to present previously undiscovered  evidence  that
undermines the  confidence  in  the  conviction  or  death  sentence.   That
petition  also  asserted  claims  outside  the  framework  of   what   could
reasonably be called previously undiscovered  evidence,  and  we  considered
those claims as another request for successive post-conviction  relief.   We
denied the relief requested in the petition.

      Now pending before us is a request to reconsider the  denial  of  that
petition.  For  the  reasons  explained  below,  we  deny  the  request  for
rehearing.  To the extent that Williams has  submitted  additional  evidence
or raised additional claims for relief not raised in his  earlier  petition,
we deny  those  requests  for  relief.   Williams  has  also  filed  several
requests to supplement the record with additional materials,  all  of  which
we grant.  Williams has also filed a motion  asking  for  funds  to  conduct
additional investigation, which we deny.


      Having disposed of all pending matters, we  have  entered  a  separate
order today setting the date for execution of the death  sentence  for  July
9, 2004, before sunrise.

                                 Background.

      Williams stands convicted of two  counts  of  felony  murder  for  two
killings committed in the course of a robbery.  See  Ind.  Code  §  35-42-1-
1(2) (“A person who . . . kills another  human  being  while  committing  or
attempting to commit . . . robbery . . . commits murder,  a  felony.”).   As
the aggravating circumstances that made  Williams  eligible  for  the  death
penalty, the State alleged two intentional killings  during  a  robbery  and
the multiple murders.  See  I.C.  §  35-50-2-9(b)(1)(G)  &  (8).   The  jury
unanimously recommended the  death  penalty  and  the  Lake  Superior  Court
followed that recommendation by sentencing Williams to death.   See  I.C.  §
35-50-2-9(e) (1986).

      Williams was tried with Gregory Rouster (who has changed his  name  to
Gamba Rastafari).  Rouster was  also  convicted  of  two  counts  of  felony
murder and sentenced to death, but he has since been found  to  be  mentally
retarded  and  thus  ineligible  for  the  death  penalty  under  Atkins  v.
Virginia, 536 U.S. 304 (2002).  See Rastafari v. State, Lake Superior  Court
case no.  2CR-133-886-531  (June  16,  2003  order  of  the  post-conviction
court).  The victims, John Rease, age 74, and  his  wife,  Henrietta  Rease,
age 59, had been foster parents to Rouster.  They were found in the  bedroom
of their home on August 12, 1986, dead from gunshot wounds.    The  apparent
motive was Rouster’s  belief  that  the  Reases  owed  him  money  they  had
collected  as  his  foster  parents.   Two  others  were  also  charged   in
connection with the killings and robbery.  Theresa  Newsome  was  acquitted.
Edwin Taylor pled guilty to robbery, and he testified  for  the  State,  but
the charges against him may have been dismissed later.

      Williams has received the review of his convictions  and  sentence  to
which he is entitled as a matter of right.   The  convictions  and  sentence
were affirmed on direct appeal in Rouster v. State, 600 N.E.2d 1342  (Ind.
1992), reh’g denied, (Ind. 1993).  In the first post-conviction  proceeding,
Williams, represented by the same attorney as in  this  proceeding,  alleged
more than one  hundred  collateral  errors  in  his  case.   Post-conviction
relief was denied, however, and  that  denial  was  affirmed  on  appeal  in
Williams v. State, 706 N.E.2d 149 (Ind. 1999), cert. denied, 529 U.S. 1113
(2000).  The federal courts denied a petition for a writ of  habeas  corpus.
Williams v. Anderson, 174 F. Supp. 2d 843 (N.D. Ind. 2001), aff’d,  Williams
v. Davis, 301 F.3d 625  (7th  Cir.  2002),  cert.  denied,  123 S. Ct. 1904
(2003).

      In the time since then, Williams has filed several petitions  in  this
Court.  First,  Williams  tendered  a  successive  post-conviction  petition
requesting that we order DNA testing for certain blood  evidence.   Although
we acknowledged that  DNA  testing  can  provide  important  information  in
appropriate circumstances, we concluded that even a  test  result  favorable
to Williams would not raise questions sufficient to  afford  him  relief  on
the murder conviction or the appropriateness of  the  death  sentence  given
the other evidence in the case.  We denied  the  request  for  DNA  testing.
See  Williams  v.  State,  791 N.E.2d 193  (Ind.  June  27,  2003)  (Order
Concerning Successive Petition For Post-Conviction Relief In Capital  Case),
reh’g denied, cert. denied,  124  S.  Ct.  300  (2003).   Execution  of  the
sentence was ordered for August 1, 2003.

      Williams then filed a petition for relief citing a  new  statute  that
directs  us  to  consider  a  capital  prisoner’s  claim  that   “previously
undiscovered evidence . . . undermines confidence in the conviction  or  the
death sentence.”  See I.C. § 35-50-2-9(k) (Supp. 2003).  The  purported  new
evidence relates to the credibility of Derrick Bryant, a trial  witness  who
places Williams inside the house during the shootings;  to  a  statement  by
Elliott Streeter that was partially  favorable  to  Williams;  to  testimony
from Kimberly Epperson, the state serologist; and to  statements  about  the
death sentence by T. Edward Page,  the  magistrate  who  presided  over  the
first  post-conviction  proceeding,  Thomas   Vanes,   the   former   deputy
prosecutor who tried the case for the  state,  and  John  Gnajek,  a  juror.
Other claims were not based strictly on  “previously  discovered  evidence,”
and  we  considered  those  under  our  rules  governing  successive   post-
conviction petitions.

      We denied the “Petition for the Consideration of New Evidence
Pursuant to Indiana Code 35-50-2-9(k).”  See Williams v. State, 793 N.E.2d
1019 (Ind. July 25, 2003) (published order), reh’g pending.

      Williams immediately petitioned for rehearing from that denial  order,
but before we ruled, Williams was granted a reprieve by then-Governor  Frank
O’Bannon, which reprieve was later extended by Governor  Joseph  E.  Kernan,
to conduct DNA testing on blood evidence.  See Statement  Regarding  Darnell
Williams (July 28, 2003); Statement Regarding Darnell  Williams  (Sept.  29,
2003).  In light of  the  reprieve,  we  stayed  enforcement  of  the  order
setting execution of the sentence for August 1, 2003.   See  Order,  entered
in this case July 29, 2003.

      After the DNA testing authorized  by  the  Governor  as  part  of  the
clemency proceeding had been  completed  and  the  Governor’s  reprieve  had
expired by its own terms, we  issued  an  order  directing  the  parties  to
submit any additional materials they wanted us to consider  before  we  took
action on the pending petition for  rehearing  and  further  action  on  the
State’s motion to set an execution date.

      In the time since we issued an order staying the execution and  today,
both sides have  filed  various  documents,  and  we  have  considered  them
all.[1]

                      Request to supplement the record.

       Williams  has  filed  several  motions   requesting   permission   to
supplement the record with various  exhibits.   See  “Motion  to  Supplement
Record for Consideration of New Evidence  Pursuant  to  35-50-2-9(k)”  filed
July 29,  2003  (relating  to  Vanes’  testimony);  “Supplemental  Record  &
Supplement to Motion to Reconsider Petition for  the  Consideration  of  New
Evidence Pursuant to Indiana Code  35-50-2-9(k)”  filed  September  4,  2003
(containing documents marked Exhibits A (letter from T. Edward Page  to  the
parole board), Exhibit  B  (testimony  of  former  deputy  prosecutor  Vanes
before the parole board), Exhibit C (letter from juror  Gnajek),  Exhibit  D
(affidavit of Vanes), Exhibit E (unsworn statement of Anita Kelly, the  aunt
of trial witness Derrick Bryant), Exhibit F  (unsworn  statement  of  Bertha
King));  “Second  Supplement  to  the  Record”  filed  September  26,   2003
(containing records from Southlake Center  for  Mental  Health  about  trial
witness Bryant); “Request For Leave To Submit Additional Exhibit In  Support
of Supplemental Motion For Reconsideration  of  Petition  For  Relief  Under
I.C. 35-50-2-9(k)” filed May 11, 2004.

      Those  requests  are  GRANTED.   Various  other  documents  have  been
attached to  the   papers  Williams  has  filed  in  this  cause.   We  have
considered these.

       In  addition,  Williams  moved  for  leave  to  file  a   reply   and
simultaneously tendered a  “Reply  to  State’s  Response  in  Opposition  to
Williams’s Supplemental Motion  For  Reconsideration  of  His  Petition  for
Relief Under I.C. 35-50-2-9.”  The motion  is  GRANTED,  and  the  Clerk  is
directed to show the Reply filed as of the date it was tendered.  The  State
filed “State’s Motion to File Oversized Response,” which  is  also  GRANTED.
The Clerk has shown the response filed as of  the  date  it  was  presented,
April 23, 2004.

                    Request for additional investigation.

      Williams has filed a motion, ex parte and under seal, requesting  that
we authorize funds for him to hire investigators and experts.   Among  other
things, Williams desires to locate witnesses and gather evidence of his  own
mental capacity.  See “Ex  Parte  Request  For  The  Court’s  Assistance  To
Complete Investigation For Post-Conviction Proceedings By A Person  Under  A
Sentence Of Death” filed March 29, 2004, and “Notice  To  The  Court”  filed
April 2, 2004.

      Indiana law provides legal representation and investigation  funds  to
indigent defendants for trial and to indigent prisoners for  prosecution  of
a first post-conviction proceeding.  Counsel correctly notes, however,  that
no provision is made  for  funding  successive  post-conviction  proceedings
until the prisoner has met the requirement of  demonstrating  a  “reasonable
possibility” of entitlement to relief.

      Because Williams has not made  the  required  showing,  the  ex  parte
request for funds is DENIED.

       Indiana’s post-conviction rules and the framework for analyzing
            the claims made in this rehearing proceeding.

      As noted above, Williams requests relief based on a new  provision  in
Indiana’s death penalty statute.  The statute states:

      A person who has been sentenced to death and who has  completed  state
      post-conviction review proceedings may file a  written  petition  with
      the supreme court seeking to  present  new  evidence  challenging  the
      person’s guilt or the appropriateness of the  death  sentence  if  the
      person serves notice on the attorney general.  The supreme court shall
      determine, with or without a hearing, whether the person has presented
      previously undiscovered evidence that  undermines  confidence  in  the
      conviction or the death sentence.  If necessary, the supreme court may
      remand the case to the trial  court  for  an  evidentiary  hearing  to
      consider the new evidence and its effect on  the  person’s  conviction
      and death sentence.  The supreme court may not make a determination in
      the person’s favor nor make a decision to remand the case to the trial
      court for an evidentiary hearing without first providing the  attorney
      general with an opportunity to be heard on the matter.

I.C. § 35-50-2-9(k) (Supp. 2003).

      This statute limits our consideration to claims involving  “previously
undiscovered evidence.”   To  the  extent  the  claims  presented  fit  this
category, we analyze them using the language of the new statute.

      To the extent Williams presents  other  claims,  we  apply  the  rules
which permit a convicted person who has already completed  one  state  post-
conviction relief proceeding to request a successive opportunity  for  post-
conviction relief.  See  Ind.  Post-Conviction  Rule  1  (12)(a).   We  will
authorize the filing of a successive post-conviction petition


      if the  petitioner  establishes  a  reasonable  possibility  that  the
      petitioner is entitled to  post-conviction  relief.   In  making  this
      determination, the court may consider applicable  law,  the  petition,
      and  materials  from  the  petitioner’s  prior  appellate  and   post-
      conviction  proceedings  including  the  record,  briefs   and   court
      decisions, and any other material the court deems relevant.

P-C.R. 1 (12)(b).

      Post-conviction procedures do not afford a petitioner with  a  “super-
appeal.”  See, e.g., Timberlake v. State, 753 N.E.2d 591, 597  (Ind.  2001).
Rather,  subsequent  collateral  challenges  must  be   based   on   grounds
enumerated in Post-Conviction Rule 1.   If an issue was known and  available
on direct appeal, but not raised, it is procedurally defaulted  as  a  basis
for relief in subsequent proceedings.  See,  e.g.,  Rouster  v.  State,  705
N.E.2d 999, 1003 (Ind. 1999).   If  an  issue  was  raised  on  appeal,  but
decided adversely, it is res judicata.  Id.  If the issue is not  raised  on
direct appeal, a  claim  of  ineffective  assistance  of  trial  counsel  is
properly presented in a post-conviction proceeding, but as a  general  rule,
“most free-standing claims of error are not available  in  a  postconviction
proceeding  because  of  the  doctrines  of  waiver   and   res   judicata.”
Timberlake, 753 N.E.2d at 597-98.

                                 The claims.

   1. No new evidence renders the convictions or death sentence unreliable.

           a. The DNA evidence, while new, does not call into question the
              participation of Williams in the murders.

      The shorts Williams was wearing when he was arrested had  three  small
spots of blood on the front near the inseams.  Trial Record, pp. 1953; 1967-
68.  The state serologist, Kimberly Epperson, performed  enzyme  testing  on
the spots.  She testified at trial that the blood type  on  the  shorts  was
consistent with the blood of Mr. and Mrs. Rease, as well as  Rouster.   T.R.
pp. 1967, 1981-82.  She acknowledged that  a  blood  type  "match"  did  not
indicate that the blood on the shorts necessarily was that of any  of  those
three people.  T.R. pp. 1701, 1985.  She noted that forty-five per  cent  of
the world's population has the same blood type as that found on the  shorts.
 Id. at 1987-88.

      The pants Edwin Taylor was wearing had a  large  amount  of  blood  on
them, but pre-trial enzyme testing apparently yielded no usable results.

      These blood samples were subjected to DNA testing in late 2003 at  the
Governor’s direction in clemency  proceedings.   A  report  from  Mitotyping
Technologies, LLC, dated December  9,  2003,  was  submitted  to  us  as  an
attachment in the “Reply to the Court’s Order” filed March 29, 2004.

      The report states that Mrs. Rease was excluded as a source of  any  of
the blood samples.   Mr. Rease was excluded as  a  source  of  one  spot  of
blood on the shorts and the blood on Taylor’s pants.  Mr.  Rease  could  not
be excluded as a source for the second spot of blood on the shorts,  labeled
by the tester as Sample 2361Q2.  The report states that this sample:

      showed a mixture of two or more mtDNA types.  For sample  2361Q2,  the
      number of possible types in  the  mixture  is  65,536,  based  on  the
      presence of 16 mixed sites with two nucleotides in each (all of  these
      types are not equally probable).  The data observed in the analysis of
      the 2361Q2 stain cutting supports a conclusion that the mtDNA type  of
      John Rease (2361K1) is not excluded as one of the many possible  types
      that may be generated from the mixture observed in 2361Q2.

In addition, the report states:

      Each  of  the  questioned  stain  cuttings  that  were  analyzed   for
      mitochondrial DNA produced a mixture of two or more mitochondrial  DNA
      types.  This result is highly characteristic of this  type  of  sample
      (stain or fabric, swab, swatch, or cutting).  When a  mixture  profile
      is obtained, the number of potential mitochondrial DNA types that  may
      be derived from that mixture is equal to 2ⁿ types where n is equal  to
      the number of nucleotide positions at which two different  nucleotides
      have been observed.  The only possible conclusion that  may  be  drawn
      from a mixture where the type of a known individual is present in that
      mixture is “the profile of  this  known  individual  is  one  of  many
      possible  profiles  that  may   be   derived   from   the   nucleotide
      substitutions observed in the mixture.”  Many  caveats  apply  to  the
      handling of mixtures in mitochondrial DNA.

      When Williams requested the DNA testing, his theory  was  as  follows:
Evidence at trial showed that the blood on the shorts  was  the  same  blood
type as that of the victims.  A favorable  DNA  test  would  show  that  the
blood on the shorts did not come from  either  victim.   Without  the  blood
evidence,  only  “circumstantial  evidence”  implicates  Williams   in   the
murders.  The jury and trial court relied  heavily  on  the  blood  evidence
when recommending and imposing the death sentence.   If  there  is  no  link
between the blood on the shorts and the victims, the death  sentence  should
be vacated.

      The DNA test results do seem  to  establish  that  the  blood  on  the
shorts could not have come from Mrs. Rease, but Mr. Rease  is  not  excluded
as a possible source.  In an apparent attempt to minimize this test  result,
Williams suggests that  the  testers  could  not  make  “a  firm  scientific
conclusion” that the blood was Mr. Rease’s.  This may or may  not  be  true,
but the point is that Williams has not provided any meaningful  analysis  of
this test result or its significance to his case.

       In fact, what the DNA test results seem to  show  is  not  that  much
different from what was presented at trial.  It is true that  the  jury  was
told the blood was consistent with Mrs. Rease’s  blood  type,  and  the  DNA
test shows otherwise.  But the  jury  was  also  told  that  the  blood  was
consistent with Mr. Rease’s blood type, and the DNA test does  not  seem  to
eliminate that possibility.  Williams attacked the blood evidence  at  trial
by noting the State’s failure to produce an expert to testify about how  the
blood came to be on the shorts, and by noting  the  blood  could  have  come
from “millions of people” other than the victims or from  some  place  other
than their house.  T.R. pp. 2550, 2594-95, quoted in  Williams, 706 N.E.2d
at 156.  Given our understanding of the DNA test results, this would not  be
an unreasonable trial strategy today with respect to Mr. Rease.

      We denied the request for DNA testing because we rejected the  premise
that the absence of blood from the victims on the shorts  would  confirm  or
negate his guilt for the murders.  We still conclude that, given  the  other
overwhelming evidence of guilt,  the  DNA  test  results  do  not  undermine
confidence in the conviction or the death sentence.

      Numerous witnesses place Williams in the house when the shootings
occurred, and the evidence shows beyond doubt that Williams participated.
As described by the Seventh Circuit, Derrick Bryant’s testimony linked
Williams with the murders:




      Derrick Bryant, a seventeen-year-old foster child who lived  with  the
      Reases at the time that the crimes were committed, testified that when
      Williams and Rouster   got to the house, they went into  a  back  room
      with Henrietta Rease and got into an argument with her  about  whether
      the Reases owed Rouster money.  After Henrietta Rease asked Rouster to
      leave the house, Bryant heard Williams say, “I won't  let  her,  she’s
      doing nothing but gypping [Rouster] out of the  money.”   Bryant  then
      heard a series of gunshots and went upstairs into the attic  to  hide.
      While in the attic, Bryant heard a  conversation  take  place  between
      Williams, Rouster, and Taylor, whereby Williams and Rouster agreed  to
      rob the Reases at gunpoint.  Bryant then ran downstairs to hide behind
      a stairway and heard Williams and Rouster bring the  Reases  into  the
      bedroom, at which point Henrietta Rease told Williams not to hit  John
      Rease.  Next, Bryant heard Williams state, “it's your time” and  heard
      Rouster reply, “waste them.”  Bryant then heard  a  second  series  of
      gunshots coming from the bedroom, at which point he  ran  out  of  the
      house and flagged down a police car.

Williams, 301 F.3d at 627.  Other witnesses corroborated Bryant’s  testimony
about the gunshots when Williams and Rouster were  inside  the  house.   Id.
Witnesses other than Bryant testified about a third set of  shots  from  the
house when Rouster was outside the house, but while Williams presumably  was
still inside the house.  Id.  Although no witness  actually  testified  that
Williams was in the house when the third  group  of  shots  was  fired,  the
Seventh Circuit noted:

      [T]he only time that Williams was seen leaving the house was after the
      first series of gunshots, when Williams searched for something in  the
      front yard and exclaimed, “my  shells.”   Powell  and  Pope  then  saw
      Williams re-enter the house, and they then heard the second series  of
      gunshots.

Id. n.3.  There was no trial testimony that Williams left the house before
the third series of gunshots.  Id.

       The  evidence  described  above  is  sufficient  to   establish   the
aggravating  circumstances  that  made  Williams  eligible  for  the   death
penalty, whether or not Williams was  the  actual  shooter.   See  Tison  v.
Arizona, 481 U.S. 137, 158 (1987) (establishing  that  “major  participation
in the felony committed, combined with reckless indifference to human  life”
satisfies the constitutional requirement); Rouster, 600 N.E.2d at 1350  (“At
the very least, the facts clearly show that Williams’ participation  in  the
felonies was major and that his conduct displayed reckless  indifference  to
human life.”).  Williams does not argue otherwise in this proceeding.

      We are not alone in concluding that evidence other than that  relating
to blood is sufficient  to  support  the  death  penalty.   As  the  Seventh
Circuit wrote:

      [T]he trial judge and jury were well-informed of  the  fact  that  the
      blood found on Williams’ shorts could have come from  somewhere  other
      than the crime scene.  For example, Epperson testified that the  blood
      was consistent with the blood of 45% of the population, and  thus  her
      testimony showed that there were millions of potential sources of  the
      blood other than the Reases or Williams.   Indeed,  Williams’  counsel
      seized on this point during closing arguments to note that  the  blood
      found on Williams’ shorts could have come from “millions  of  people.”
      Further, Williams’ counsel also stated during closing  arguments  that
      the State did not present a  “splatter”  expert,  and  therefore,  the
      State failed to show  that  the  blood  came  from  the  crime  scene.
      Finally, Lach conceded at trial that he observed Williams’ clothing on
      the night that he was arrested, but did not see any blood on it,  thus
      creating a potential inference  that  the  blood  got  onto  Williams’
      shorts sometime after Lach observed them but before his  clothing  was
      confiscated three days later.  Therefore, we agree  with  the  Indiana
      Supreme Court that the facts about  which  Williams  argues  competent
      counsel would have presented at trial were in fact known by  the  jury
      when it recommended the death penalty--and by the trial judge when  he
      sentenced Williams to death.

      More importantly, however, Williams was not  prejudiced  because  even
      without the blood evidence, he still  would  have  been  sentenced  to
      death. Bryant testified that Williams and Rouster agreed  to  rob  the
      Reases at gunpoint, that Williams encouraged Rouster  by  telling  him
      not to let the Reases “gyp” him out of the money,  and  that  Williams
      also threatened the Reases physically.  Bryant also heard Williams say
      “it's your time” followed by Rouster saying  “waste  them,”  and  then
      heard  several  gunshots.   Further,  Taylor  testified   during   the
      sentencing hearing that Williams threatened the Reases, pointed a  gun
      at Taylor and asked him where the Reases kept their money, and was the
      last person he saw with a gun.  In  addition,  the  police  found  .30
      caliber cartridges on Williams and in the Reases' bedroom on the night
      of the murders  as  well  as  $232.00  in  cash  in  Williams’  pouch.
      Finally, the neighborhood teenagers testified that they heard a  third
      series of gunshots when Williams  was  still  inside  of  the  Reases’
      house, but while Rouster was in the  Reases’  front  yard  talking  to
      Newsome.  The fact that witnesses heard gunshots coming from inside of
      the  house  when  Rouster  and  Newsome   were   outside   is   strong
      circumstantial evidence that Williams fired a gun that night.


      The cumulative effect of the above-described evidence is that Williams
      planned the robbery with Rouster, actively participated in the robbery
      and the murders, and that either Williams or Rouster (or  both)  fired
      the gunshots that killed the Reases.  Thus, the evidence—excluding the
      blood evidence—was sufficient to support the  presence  of  the  three
      aggravating circumstances found by the trial judge.

Williams, 301 F.3d at 632-33 (emphasis added).

      The DNA evidence does not undermine our confidence in  the  conviction
or the death sentence.  It does not establish that Williams  did  not  shoot
either  of  the  Reases  or  that  he  is  “innocent”  of  the   aggravating
circumstances required for a death sentence.

      We noted in earlier  orders  denying  DNA  testing  that  counsel  for
Williams had known for some time that DNA testing was a possible  avenue  of
relief, yet he did not appeal the  federal  district  court’s  denial  of  a
request for testing in 2001, and he waited until he was faced with  a  final
execution date to raise the issue in state court.  Now that the testing  has
been  done,  Williams  devotes  little  space  in  his  numerous  papers  to
explaining how the test results are evidence that he was not  a  participant
in the murders or to explaining the significance of the result with  respect
to Mr. Rease.  The argument regarding the DNA seems to have fallen  away  in
this proceeding, yielding to the attorney’s focus on  other  evidence.   The
testing has been done, but no satisfactory explanation about how it  matters
to the conviction and sentence has been presented.

      To the extent this claim involves  previously  undiscovered  evidence,
the evidence does not undermine confidence in the convictions or  the  death
sentence given the weight of the other evidence and the  level  of  judicial
scrutiny applied by the courts that have reviewed this case.  See I.C. § 35-
50-2-9(k) (Supp. 2003).  To the extent Williams asserts claims that  involve
the consideration of matters other than  previously  undiscovered  evidence,
he has not established a reasonable possibility that he is entitled to post-
conviction relief.  See P-C.R. 1(12)(b).

           b. The serologist’s testimony does not render the conviction or
              sentence unreliable.

      Williams asserts that he is entitled to  relief  because  the  state’s
serologist,  Kimberly  Epperson,  gave  “false  testimony”  at  trial.    As
indicated, Epperson testified that the testing she had performed showed  the
blood on  the  shorts  was  the  same  blood  type  as  Mrs.  Rease’s.   The
implication was that the blood spots might have been from Mrs.  Rease.   The
DNA test report, however, indicates that the blood could not have come  from
her.

      We are not convinced that this entitles Williams to  relief  from  the
conviction or sentence, however.  Epperson’s  testimony  was  one  piece  of
evidence in the course of the entire trial.  Given  the  other  evidence  of
guilt and eligibility for the death  sentence  outlined  above  and  in  the
several court decisions in this case,  we  are  simply  not  persuaded  that
Williams  has  presented  anything  that  undermines   confidence   in   the
conviction or  the  death  sentence  or  that  Williams  has  established  a
reasonable possibility that he is entitled to post-conviction relief.

      To the extent this claim involves  previously  undiscovered  evidence,
the evidence does not undermine confidence in the convictions or  the  death
sentence given the weight of the other evidence and the  level  of  judicial
scrutiny applied by the courts that have reviewed this case.  See I.C. § 35-
50-2-9(k) (Supp. 2003).  To the extent Williams asserts claims that  involve
the consideration of matters other than  previously  undiscovered  evidence,
he has not established a reasonable possibility that he is entitled to post-
conviction relief.  See P-C.R. 1(12)(b).

           c. The evidence concerning Derrick Bryant is either not new or
              does not undermine confidence in the conviction or sentence.

      Williams  devotes  substantial  effort  to  the  contention  that  new
evidence about witness Derrick Bryant renders the  conviction  and  sentence
unreliable.  Williams contends  that  the  statements  and  records  he  has
recently submitted show  that  Bryant  had  mental  health  problems  and  a
reputation for lying such that his testimony incriminating Williams was  not
worthy of belief.  Bryant is dead.

        The materials include unsworn statements from Anita Kelly,  Bryant’s
aunt, and Bertha King, Bryant’s grandmother, to the effect that  Bryant  had
lied in the past.  There are also records from Southlake Center  for  Mental
Health prepared about a year before the murders, indicating that Bryant  had
difficulty  in  accurately  perceiving  the  meaning  of  events.   Finally,
Williams has submitted records from Hartgrove Hospital to which  Bryant  was
admitted the day after the murders for psychiatric treatment.

      Williams argues that the jury should have  been  advised  about  these
matters, and that had it been, Williams would not  have  been  convicted  or
sentenced to death.  We conclude that none of this information is  the  type
of previously  undiscovered  evidence  that  undermines  confidence  in  the
convictions or the death sentence.

      The evidence is not new.  As indicated in our Order of July 25,  2003,
defense counsel raised  the  issue  of  Bryant’s  mental  health  at  trial.
Counsel’s   request   for   production   of   welfare   records   containing
psychological information was denied.  T.R., p. 2076.  That ruling  was  not
raised as an issue in any of his previous appeals to us.  Also discussed  at
trial was  counsel’s  intention  to  present  evidence  concerning  Bryant’s
reputation for truthfulness through  trial witness  Jack  Baumer,  a  social
worker.  Objections to defense counsel’s initial  attempts  to  elicit  this
information were sustained.  T.R., p. 842.  Baumer was recalled  later,  but
the  record  does  not  show  that  he  was  examined  concerning   Bryant’s
reputation for truthfulness.

      The records from Hartgrove Hospital may be evidence newly acquired  by
Williams, but they do not undermine confidence in  the  convictions  or  the
sentence.  Williams identifies two statements in the records, attributed  to
Bryant, that Williams claims indicate Bryant gave  false  information  about
the murder.

      The first statement  is:   [Patient]  “States  here  in  hospital  for
protection against friends who ‘killed his foster parents.’   He  knows  who
killed the parents but can’t tell authorities.”   See  “Supplemental  Motion
to Reconsider Petition For Consideration of New Evidence”  filed  April  20,
2004, Exhibit A.  Williams contends that  the  first  statement  amounts  to
Bryant’s “disavowing his statement to police” that Williams was involved  in
the murders.  Williams reasons that since Bryant  had  already  told  police
Williams participated in the murders, Bryant must  have  been  admitting  to
hospital officials that Bryant had not told the police the truth.   But  the
statement  seems  completely  ambiguous  in  this  regard  without   further
explanation.

      The second statement is:  “I saw my friend  kill  my  foster  parents.
‘Ed and his friends’  performed  the  crime.”   Id.,  Exhibit  B.   Williams
reasons that Bryant could not have been referring to  Williams  because  the
two were not friends.  Therefore, Williams suggests, Bryant must have  meant
that he saw  Edwin  Taylor  commit  the  murder.   Even  assuming  that  the
statement refers to Taylor, this is not new evidence  as  Taylor’s  role  in
the robbery has been established.  Furthermore, as the State points out,  no
witness puts Taylor inside the Rease home during the shootings.

      We are simply not persuaded that this or any other information cited
in the Hartgrove Hospital records is new evidence that undermines
confidence in the conviction or sentence.

      We also reject the legal claims Williams asserts with respect  to  the
information about Bryant.  The claim that trial counsel was ineffective  for
not obtaining  the  information  before  trial   is  procedurally  defaulted
because the claim was not raised in the previous appeals to us.  See,  e.g.,
 Stevens v. State, 770 N.E.2d 739, 746 (Ind.  2002)  (“It  is  well  settled
that issues which are not raised either at the trial level,  on  appeal,  or
in a post-conviction petition are waived.”),  cert.  denied,  124 S. Ct. 69
(2003).

      We note that Williams presented at least some material to the  federal
district  court  in  the  habeas  proceeding,  where  he  argued  that   the
prosecutor engaged in misconduct by not disclosing  Bryant’s  mental  health
history, but he lost that claim through procedural  default.  See  Williams,
174 F. Supp. 2d  at  875  (citing  O’Sullivan  v.  Boerckel,  526 U.S. 838
(1999)).  Williams asserts that he sought an order from the  district  court
compelling Hartgrove Hospital to  produce  its  records,  but  it  does  not
appear that he appealed the unfavorable ruling to the Seventh Circuit.

      The claim that the trial court should have ordered the  production  of
records relating to Bryant may have been appropriate for direct appeal,  but
it was not raised until these successive  post-conviction  proceedings.   It
is procedurally defaulted.  See, e.g., Stevens, 770 N.E.2d at 746.

      The claim that  prosecutors  withheld  exculpatory  evidence  is  also
procedurally defaulted for not having been raised earlier.   In  any  event,
there is nothing before us suggesting that  the   prosecutors  possessed  or
had the authority to release records concerning Bryant  or  even  that  such
information would have been exculpatory under Brady v.  Maryland,  373 U.S.
83 (1963) or Kyles v. Whitley, 514 U.S. 419, 434 (1995).

      The claim that the State failed to correct  Bryant’s  so-called  false
testimony is without merit absent any credible indication that  Bryant  gave
false testimony.

      The statements from Bryant’s relatives are not  submitted  under  oath
and seem to be otherwise inadmissible on hearsay or relevancy grounds.

      To the extent the evidence submitted involves anything that  could  be
characterized as previously undiscovered evidence, given the weight  of  all
the other evidence in this case and the level of judicial  scrutiny  applied
by the state and federal courts that have repeatedly reviewed this case,  we
conclude  that  Williams  has  not  presented   anything   that   undermines
confidence in the conviction or the death sentence.   See  I.C.  §  35-50-2-
9(k) (Supp. 2003).  To the extent Williams asserts claims that  involve  the
consideration of matters other than  previously  undiscovered  evidence,  he
has not established a reasonable possibility that he is  entitled  to  post-
conviction relief.  See P-C. R. 1(12)(b).

           d. Elliott Streeter’s statement is not new evidence.

      Streeter gave a statement that put Williams  outside  the  house  when
some of the shooting occurred.  A copy of the statement was  filed  here  as
Exhibit D in the “Submission of Habeas Exhibits” received June 20, 2003.

      In this respect, the statement may contradict  some  of  the  damaging
trial testimony of  Bryant.  The argument seems to be that  given  the  “new
evidence”  concerning  Bryant’s  credibility  and  the  DNA  test   results,
Streeter’s  statement  becomes  stronger  evidence  that  Williams  was  not
involved in the murders.

      Williams  is  not  entitled  to  relief  with  respect  to  Streeter’s
statement  for  several  reasons.    The   statement   is   not   previously
undiscovered evidence that undermines confidence in the  conviction  or  the
death sentence.  The  statement  was  disclosed  to  counsel  before  trial.
T.R., p. 24A.

      In addition, the relative importance  of  the  statement  has  already
been litigated.  Williams argued in  the  first  post-conviction  proceeding
that his attorney should have called Streeter as a witness.   Williams  lost
that claim.  Post-Conviction R.,  p.  1320-21.   The  post-conviction  court
found that Streeter’s testimony “would not have  been  sufficient  to  rebut
the testimony of the other eyewitnesses who put the petitioner in the  house
at  critical  points  during  the  robbery  and  killings.”   Id.  at  1321.
Furthermore,  the  post-conviction  court  concluded,  Williams  failed   to
establish  that  Streeter’s  testimony  was  credible  or  could  have  been
produced at trial.  Id.   Williams  apparently  did  not  think  this  issue
important enough to raise in his appeal to us.   See  Williams,  706 N.E.2d
149.  Williams raised the claim in the federal habeas proceeding, but  lost.
 See Williams, 174 F. Supp. 2d at 867  (finding  issue  to  be  procedurally
defaulted in the habeas proceeding under O’Sullivan v.  Boerckel,  526 U.S.
838).

      We remain unconvinced that Streeter’s statement undermines  confidence
in the conviction or the death  sentence.    Some  parts  of  the  statement
incriminate Williams.  The statement itself is not signed or sworn,  and  as
such is presently inadmissible hearsay, and Williams  has  made  no  showing
that Streeter would be available to testify.

      To the extent the evidence submitted involves anything that  could  be
characterized as previously undiscovered evidence, given the weight  of  all
the other evidence in this case and the level of judicial  scrutiny  applied
by the state and federal courts that have repeatedly reviewed this case,  we
conclude  that  Williams  has  not  presented   anything   that   undermines
confidence in the conviction or the death sentence.   See  I.C.  §  35-50-2-
9(k) (Supp. 2003).  To the extent Williams asserts claims that  involve  the
consideration of matters other than  previously  undiscovered  evidence,  he
has not established a reasonable possibility that he is  entitled  to  post-
conviction relief.  See P-C. R. 1(12)(b).

           2. The sentence is not disproportionate, excessive or otherwise
              unlawful.

      Williams presents various legal claims  that  the  death  sentence  is
inappropriate for him.  The claims raised in his petition for  consideration
of new evidence were addressed in our  Order  denying  the  petition.    See
Williams, 793 N.E.2d 1019.  We have considered the  various  matters  raised
in the papers Williams has filed since then, but again we conclude that  the
death sentence is not  disproportionate,  excessive  or  otherwise  unlawful
under Article I, section 16, and Article  VII,  section  4  of  the  Indiana
Constitution, Indiana Appellate Rule 7(B),  or  the  Eighth  and  Fourteenth
Amendments to the United States Constitution.
.
           a. Williams received an individualized sentencing determination.



      Williams  and  co-defendant  Rouster  were  sentenced  to  death,  but
Rouster’s sentence was vacated  last  year  upon  the  finding  that  he  is
mentally retarded within the meaning of Atkins v.  Virginia,  536 U.S. 304
(2002).  See Rastafari, case no. 45S00-0210-SD-510 (June 16, 2003  order  of
the post-conviction court).  The  claim  is  that  the  death  sentence  for
Williams is  disproportionate because he is less culpable than Rouster.

      As  we  have  already  indicated,  the  vacating  of  Rouster’s  death
sentence because he is mentally retarded has no bearing  on  the  lawfulness
of  the  sentence  Williams  received.    Williams   is   entitled   to   an
individualized sentencing determination.  See Williams, 706 N.E.2d  at  159
(citing Zant v. Stephens, 462 U.S. 862, 879 (1983)); Rouster, 600 N.E.2d  at
1350-51.  This is what he received.  The evidence  shows  that  he  took  an
active role in the murders.

      Williams claims that Rouster’s  being  mentally  retarded  calls  into
question  the  proof  of  an  intentional  murder,  which  was   a   charged
aggravating circumstance that made Williams eligible for the death  penalty.
 Williams asserts, without  citation  to  any  authority,  that  Rouster  is
conclusively presumed unable to formulate intent sufficient  to  be  subject
to the death penalty.  See Pet.  for  Reh’g,  at  3.   From  that,  Williams
posits  that  he  could  not  be  found  guilty  of  an  intentional  murder
physically committed by Rouster, and because no one  can  know  whether  the
jury recommended the death penalty for Williams  because  it  found  he  had
committed an intentional murder, the death sentence must be vacated.

      We need not decide whether the legal  premise  concerning  transferred
intent is correct because the assertion that there is no “requisite  factual
predicate to support the death sentence” is  plainly  wrong.   Williams  was
convicted, on evidence beyond a reasonable doubt, of multiple murders.   The
commission of multiple murders is  an  aggravating  circumstance  that  will
support a death sentence.  See I.C. § 35-50-2-9(b)(8).  Therefore, there  is
an aggravating circumstance to support the  death  sentence  independent  of
any intent on Rouster’s part.

           b. Williams is not entitled to relief under Appellate Rule 7(B).

      Williams invokes Appellate Rule  7(B)  which  provides  that  we  “may
revise a sentence authorized by statute if, after due consideration  of  the
trial court’s decision, the Court finds that the sentence  is  inappropriate
in light of the nature of the offense and the character  of  the  offender.”
Ind. Appellate Rule 7(B).

      We reviewed the appropriateness of the sentence in the direct  appeal.
 See Rouster, 600 N.E.2d at  1350-51.   We  considered  again  the  evidence
supporting the sentencing in the course of ruling on the  petition  for  DNA
testing.  See Williams, 793 N.E.2d at 1026-27.  We  decline  to  review  the
sentence at this stage.

           c. The opinions of various private citizens do not demonstrate
              that Williams is “undeserving” of the death penalty or
              establish any “change in the legal landscape.”

      Williams has submitted the views of various individuals that  Williams
should not be executed.  As a deputy prosecutor in 1987, Thomas Vanes  tried
the case against Williams.  Vanes  now  represents  defendants  in  criminal
matters.  In various forums, Vanes has expressed his current view  that  the
death penalty likely would not be requested  if  the  case  were  prosecuted
today and that Williams should not be executed if  Rouster  is  not  because
Rouster was the more culpable defendant.  The view that Williams should  not
be executed if Rouster is not has also been expressed  by  T.  Edward  Page,
the magistrate who presided over the first post-conviction hearing  and  who
now represents defendants in criminal matters.  At least one juror has  also
expressed this view.  These opinions were submitted to the Governor  in  the
course of clemency proceedings.

      As we indicated  previously,  the  views  of  these  individuals
simply  do  not  constitute  previously  undiscovered  evidence   that
undermines the confidence in the conviction or the death sentence.

      Williams  argues  that  his  case  is  “unique  and  disproportionate”
because there is no other case in Indiana where one  defendant  is  executed
while the  more  culpable  co-defendant  was  not.   Whether  or  not  true,
Williams has not demonstrated that his is a  “unique  and  disproportionate”
sentence that the law prohibits under Cooper  v.  State,  540 N.E.2d 1216,
1220 (Ind. 1989), or any other judicial precedent.

           d. The death sentence does not violate Ring v. Arizona.

      We  have  previously  rejected  the  claim  that  the  death  sentence
violates the evidentiary requirements of  Ring  v.  Arizona,  536 U.S. 584
(2002).  Williams adds to his  prior  claim  only  by  citing  Summerlin  v.
Stewart, 341 F.3d 1082 (9th Cir. 2003), cert. granted,124 S.Ct. 833 (2003).

      We decline to grant rehearing on this claim.   As  we  indicated,  the
convictions for the two murders shows that the  multiple-murder  aggravating
circumstance was proved beyond a reasonable doubt, which  is  sufficient  to
support the death sentence.  See Pope v. State, 737 N.E.2d 374,  381  (Ind.
2000) (jury’s unanimous  verdict  in  guilt  phase,  which  found  defendant
guilty  of  multiple  felony  murders,  constitutes  a  finding   beyond   a
reasonable  doubt  of  the  existence   of   multiple   murder   aggravating
circumstance; affirming  sentence  imposed  under  I.C.  §  35-50-2-9).   In
addition, we have previously  held  that  Ring  does  not  require  specific
verdict forms, and that when the jury receives an instruction like  the  one
the jury received here, there is compliance with the mandate of  Ring.   See
Overstreet v. State, 783 N.E.2d 1140, 1161 (Ind. 2003),  cert.  denied,  124
S. Ct. 1145 (2004).

           e. Atkins v. Virginia does not afford Williams relief.

      To the extent Williams asserts a claim that he  is  mentally  retarded
within the meaning of Atkins, 536 U.S. 304, we fully  addressed  that  claim
in our July 25, 2003 order.   Williams  has  not  submitted  any  additional
evidence or new argument on this claim.  Therefore, he  is  entitled  to  no
relief on this claim.

                                 Conclusion.

      With respect to all of the  claims  Williams  has  presented,  to  the
extent the evidence submitted involves anything that could be  characterized
as previously undiscovered evidence, given  the  weight  of  all  the  other
evidence in this case and the level of  judicial  scrutiny  applied  by  the
state and federal  courts  that  have  repeatedly  reviewed  this  case,  we
conclude  that  Williams  has  not  presented   anything   that   undermines
confidence in the conviction or the death sentence.   See  I.C.  §  35-50-2-
9(k) (Supp. 2003).  To the extent Williams asserts claims that  involve  the
consideration of matters other than  previously  undiscovered  evidence,  he
has not established a reasonable possibility that he is  entitled  to  post-
conviction relief.  See P-C.R. 1(12)(b).

       The  petition  for  rehearing  and  subsequently-filed  requests  for
substantive relief  from the conviction and sentence are DENIED.

      The Clerk is directed to certify this matter as final, and to  send  a
copy of this order to all counsel of record.

      DONE AT INDIANAPOLIS, INDIANA, this _____ day of May, 2004.



                                  _________________________
                                  Randall T. Shepard
                                  Chief Justice of Indiana

Dickson, Sullivan and Rucker, JJ., concur.  Boehm, J., concurs in result
with separate opinion.

Boehm, J., concurring in result.

      I have no doubt that the  State  has  established  that  Williams  was
properly convicted of these  murders.   However,  the  blood  on  Williams’s
shorts was cited as evidence that Williams was the  shooter,  not  merely  a
participant in these executions.  As I  explained  in  dissenting  from  the
Court’s  July  27,  2003,  order  denying  Williams’s  request  to   present
additional evidence, if it could be established that the blood was not  from
either victim, it would undermine my confidence that  the  jury  would  have
recommended the death penalty.


      We now have a report of DNA testing, but no explanation from  Williams
as to its significance.  The State, also  without  elaboration,  claims  the
test is “not  as  favorable  as  Williams  hoped.”   The  DNA  test  results
establish that the blood on the shorts could not have come from Mrs.  Rease,
but report that Mr. Rease is “not excluded” as a possible source.   Although
it is common in reports  of  DNA  tests  to  assign  a  probability  to  the
likelihood of a match, this report included no probability that  the  sample
was Mr. Rease’s blood.  We  are  given  no  explanation  what  inability  to
“exclude the possibility” as used in this report means in  practical  terms.
The report’s language as a matter of ordinary English could mean  everything
from there is only one chance in a very large number  that  the  blood  came
from Mr. Rease, to there is a high probability it did come from  Mr.  Rease,
but absolute certainty is not established.  The only inference  I  can  draw
from Williams’s silence on these points is that the State is correct in  its
assertion that the test does not support Williams’s claim.


      In an apparent attempt to minimize this  test  result,  Williams  says
that the testers could not make “a  firm  scientific  conclusion”  that  the
blood was Mr. Rease’s.  I do not believe this is a  meaningful  proposition.
I take the report’s “inability to exclude” to mean that  the  test  did  not
yield absolute certainty that the blood was Mr. Rease’s.  It  is  true  that
the test did not demonstrate to a scientific certainty that  the  blood  was
Mr. Rease’s.  Indeed, as I understand  mitochondrial  DNA  testing,  it  can
establish that a person is not a source, as it did with Mrs. Rease,  but  it
never establishes to a certainty that a person is the source  of  a  sample.
M.M. Holland & T.J. Parsons, Mitochondrial DNA Sequence  Analysis(Validation
and Use for Forensic Casework, 11 Forensic Science Review 31 (1999).


      A match may, however, yield a  very  high  probability  that  a  given
individual is the source  of  a  sample.   Williams  has  not  provided  any
meaningful analysis of this test result or its  significance  to  his  case.
Here the test did show that Mr. Rease’s  profile  was  one  of  65,536  that
matched the sample.  Sixteen sites had nucleotides  from  two  sources  that
had been mixed.  Because sixteen sites produced two nucleotides,  2  to  the
16th or 65,536 possible profiles were matched.  We are given no  information
as to the frequency with which  any  of  these  profiles  is  found  in  any
population.  Williams merely claims that this test  casts  “enormous  doubt”
on the State’s case, but does not explain why this is true.  Given that  Mr.
Rease’s type is among the  relatively  small  number  of  possible  profiles
(65,536 out of an astronomical number), Williams  has  not  shown  why  this
claim is correct.  It is his burden to show a  ground  for  overturning  the
result reached by the trial court, and he has not done that.   Moreover,  as
explained below, on  its  face,  the  DNA  evidence  is  less  favorable  to
Williams than the evidence at trial.


      As I see it, the DNA test is considerably less favorable  to  Williams
than what was presented at trial based on  the  then-current  technology  of
blood type matter.  To the extent it is relevant, the DNA test  showing  the
blood to be from either Mr. Rease or Mrs. Rease would  support  the  State’s
contentions.  At trial the jury was told the blood was the same  blood  type
as both Mr. Rease’s and Mrs. Rease’s, and that type is found in 45%  of  the
general population.  Blood from a type found in nearly half  the  population
is consistent with its source being Mr.  Rease,  but  hardly  persuasive  on
that point.  Williams attacked the blood evidence at  trial  by  noting  the
State’s failure to produce an expert to testify about how the blood came  to
be on the shorts, and by pointing out that the blood could  have  come  from
“millions of people” other than the victims or from some  place  other  than
their house.  T.R. at 2550,  2594-95  (quoted  in  Williams  v.  State,  706
N.E.2d 149, 156 (Ind. 1999)).  The raw data from the DNA test  seems  to  me
to be far more persuasive that the blood was from Mr. Rease,  and  therefore
that Williams was in  proximity  to  the  victims  at  the  time  they  were
executed.


      In short, I was persuaded that a DNA test should be conducted  because
it could exclude both Reases and if so would warrant reconsideration of  the
death penalty.  The test did not exclude both Reases and therefore  did  not
establish what Williams contended it would  or  could.   I  agree  with  the
majority’s analysis of the non-DNA evidence  and  therefore  concur  in  the
result reached by the majority.


-----------------------
[1] Those documents are:  (1) “Petition For Rehearing Regarding
Consideration of New Evidence” filed July 28, 2003, and “Reply To State’s
Response in Opposition To Petition For Consideration of New Evidence” filed
July 28, 2003;  (2) “State’s Response In Opposition To Petition For
Consideration of New Evidence” filed July 28, 2003;  (3)  “Motion To
Supplement Record For Consideration of New Evidence Pursuant To 35-50-2-
9(k)” filed July 29, 2003;  (4)  “Supplemental Record & Supplement To
Motion To Reconsider Petition For The Consideration of New Evidence
Pursuant To Indiana Code 35-50-2-9(k)” filed September 4, 2003; (5)
“State’s Response To Petitioner’s Supplement To Motion To Reconsider
Petition For Consideration of New Evidence” filed September 19, 2003;  (6)
“Second Supplement To The Record”” filed September 26, 2003;  (7) “Reply To
The Court’s Order” filed March 29, 2004; (8) “State’s Verified Response To
Petitioner’s ‘Reply To Court’s Order’ and ‘Second Supplement To The Record”
filed March 31, 2004; (9) “Ex Parte Request For The Court’s Assistance To
Complete Investigation For Post-Conviction Proceedings By A Person Under A
Sentence of Death” filed March 20, 2004; (10) “Notice To The Court” filed
April 2, 2004; (11) “Notice To The Court & Request For an Extension of Time
Within Which To Respond To The State’s Reply” filed April 8, 2004; (12)
“Supplemental Motion To Reconsider Petition For Consideration of New
Evidence Pursuant To I.C. 35-50-2-9(k)” filed April 20, 2004; (13) “State’s
Verified Response To Petitioner’s ‘Supplemental Motion To Reconsider
Petition For New Evidence Pursuant To I.C. 35-50-2-9(k)” filed April 23,
2004; (14) “Motion For Leave To File Reply To State’s Response in
Opposition To Williams’s Supplemental Motion For Reconsideration of His
Petition For Relief Under I.C. 35-50-2-9(k)” filed April 28, 2004; (15)
“Reply To State’s Response in Opposition To Williams’s Supplemental Motion
For Reconsideration of His Petition For Relief Under I.C. 35-50-2-9(k)”
tendered April 28, 2004; “Request For Leave To Submit Additional Exhibit in
Support of Supplemental Motion For Reconsideration of Petition For Relief
Under I.C. 35-50-2-9(k)” filed May 11, 2004.